—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 2, 1993, which assessed Adventure Sports Rafting & Shuttle Company, Inc. for additional unemployment insurance contributions.
Adventure Sports Rafting & Shuttle Company, Inc. provides rafting trips to the public in various locations along the Hudson River. The services it offers for these trips include *931setting the price, booking the customers, providing the rafts and food, and shuttling the guides and customers to and from the river. Adventure Sports also provides first aid courses to the guides and has equipment on hand if they need it. If a guide does not show up, Adventure Sports finds a replacement. Under the circumstances, we find substantial evidence in the record to support the Board’s decision that Adventure Sports exercises sufficient direction and control over its raft guides to establish their status as employees.
Cardona, P. J., Mikoll, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.